This Corrected Notice of Allowance replaces previous Notice of Allowance dated 27 May 2022.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 07 November 2019 have been considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark P. Weichselbaum on 16 May 2022.

In claim 1, line 19, replace “a given” with “the given”.
In claim 3, line 1, replace “a plugin interface” with “the interface”.
In claim 4,
lines 1-2, replace “a plugin element” with “the at least one element of the at least one plugin”
line 2, replace “a functionality” with “a functionality of the set of the functionality elements”
In claim 5, lines 1-2, replace “a plugin element” with “the at least one element of the at least one plugin”.
In claim 6, lines 1-2, replace “a plugin element” with “the at least one element of the at least one plugin”.
In claim 7,
line 10, replace “an equipment object” with “the equipment object”
line 14, replace “a plugin” with “the plugin”
lines 20, replace “at least one equipment object” with “at least one equipment object of the set of the equipment objects”
line 23, replace “given customer” with “the given customer”
line 24, replace “at least one plugin” with “the at least one plugin”
In claim 8, lines 1-2, replace “the operation in the workflow” with “an operation in the given workflow”
In claim 9, lines 1-2, replace “the operation in the workflow” with “an operation in the given workflow”
In claim 10, line 2, replace “the workflow” with “the given workflow”
In claim 11, line 2, replace “the workflow” with “the given workflow”


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Examiner’s Amendment above
Claims 1-11 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Thurner (US 2005/0159932 A1) teaches an engineering method and system for industrial automation systems, in particular for object-oriented manufacturing execution system (MES) systems. The objects are prepared and configured during the engineering phase (installation parts, installation components, automation components etc.) in such a way that these objects can be used advantageously in later phases (for example: commissioning, operation, maintenance, modification or repair of an installation or an automation system. A first advantageous embodiment of the present invention for an engineering method consists in the fact that the objects are runtime objects.  Runtime objects are objects which execute the logic of the system at system runtime.  Examples of such runtime objects are installations and installation parts, control units, orders, batches, function modules, tags, archives, alarms, images, indicators etc. As a result, the consistency between engineering information and runtime system is ensured. Using editors and graphical tools for object-oriented modeling of installations or control facilities, a tree-based representation of the industrial automation system installation. A so-called container serve to implement mechanisms for maintenance of meta information and the mechanisms for granting access to this meta information. The containers represent an encapsulating layer around the object, and all access to an object can take place only by way of the containers.
Fernando et al. (US 2011/0258598 A1) teaches Thus, integration architecture 100 may include one or more Plug-ins interfacing between Components being integrated and an Integration Bridge.  Plug-ins may include translation rules, mapping rules, meta models, object models, interfaces, and other information for facilitating communication between Components and Integration Bridge. The Components, which may have different requirements, object models, or other characteristics, may communicate with each other via common object models and standard interfaces, as implemented by Plug-ins and Integration Bridge. Plug-in may also include interfaces for the Integration Bridge, Configurator, Synchronizer, or other system components to retrieve modeling information. FIG. 5b illustrates an exemplary class diagram for a Mapping Model provided by a Plug-in. When two or more Plug-ins intend to communicate with each other, each Plug-in may configure a Mapping Model for communication between the Plug-ins. Thus, Integration Bridge may interface with an unlimited number of Components via corresponding Plug-ins, where the interfaces may be managed by Plug-in manager.
Gartland et al. (US 2006/0271223 A1) teaches that communications is established with the equipment and a workflow is implemented through plug in module to request receipt of the latest version of a transition rules as configured within a database.  The EIS 208 receives communication of all equipment events, some of which initiate workflows that in turn employ data sent by the MES 202.  Exemplary triggering events include, but are not limited to: equipment specific events such as chamber clean/start/end conditions and tank charge start/end conditions, front opening unified pod (FOUP) arrival/removal (more generally known as a wafer container, wafer box), and wafer movement or chamber start/end conditions, among others.

However, as Applicant argues and as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
expanding, with a complex entity, characteristics of the equipment object of the set of equipment objects, the complex entity being a plugin and the plugin exposing an interface including a configuration, a set of property elements, and a set of functionality elements, wherein the expanding of the characteristics of the equipment object includes at least adding a new property to the equipment object.

While the prior art teach interfacing methods to objects to access meta information and configuration file, the prior art do not teach expanding, with a complex entity, characteristics of the equipment object of the set of equipment objects, the complex entity being a plugin and the plugin exposing an interface including a configuration, a set of property elements, and a set of functionality elements, wherein the expanding of the characteristics of the equipment object includes at least adding a new property to the equipment object, as recited in the claim and as part of the totality of the claim.


Independent claim 7 include similar limitations and reasons for allowance as independent claim 1.
Claims 2-6, 9 and 11 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 2-6, 9 and 11 are allowable.
Claims 8 and 10 are dependent claims of claim 7. The claim 7 is allowable, and therefore, claims 8 and 10 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116